USCA4 Appeal: 21-2113      Doc: 53         Filed: 11/22/2022     Pg: 1 of 6




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21−2113


        SUSAN BISHOP, Individually and as Administratrix and Personal Representative
        of the Estate of John F. Couls; ESTATE OF JOHN F. COULS,

                     Plaintiffs – Appellants,

        v.

        TRIUMPH   MOTORCYCLES      (AMERICA)     LIMITED;      TRIUMPH
        MOTORCYCLES LIMITED, d/b/a Triumph Motorcycles (America) Limited;
        FREDERICKTOWN YAMAHA,

                     Defendants – Appellees.


        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:18−cv−00186−GMG)


        Submitted: October 3, 2022                                  Decided: November 22, 2022


        Before WILKINSON, WYNN, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Matthew A. Nace, Christopher T. Nace, PAULSON & NACE, PLLC,
        Washington, D.C., for Appellants. David M. Ross, WILSON, ELSER, MOSKOWITZ,
        EDELMAN & DICKER LLP, Washington, D.C.; David L.T. Butler, SHUMAN
        MCCUSKEY SLICER PLLC, Morgantown, West Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2113      Doc: 53         Filed: 11/22/2022      Pg: 2 of 6




        PER CURIAM:

               Plaintiffs appeal the summary-judgment order disposing of their product-liability

        claims. They contend that the district court abused its discretion by excluding the testimony

        and report of their expert witness, Byron Bloch. Without this evidence, plaintiffs concede

        that they cannot defeat defendants’ motion for summary judgment. Because we hold that

        excluding Bloch’s testimony and report was within the district court’s discretion, we affirm

        its grant of summary judgment.

                                                     I.

               In November 2016, John Couls went riding on his 2016 Triumph Bonneville T120

        motorcycle, which he had purchased in April. While travelling on a West Virginia state

        highway around 2 p.m., Couls lost control of the vehicle, crossed a grassy median, and then

        collided head-on with a pickup truck. He perished almost instantly.

               Plaintiffs—Couls’s widow and estate—have alleged that a design defect in the

        motorcycle was responsible for his accident. They point to a January 2017 recall notice

        from Triumph Motorcycles (America) Limited, the vehicle’s manufacturer, which warned

        that Couls’s motorcycle could have a potential defect in which activating the heated hand

        grips jams the throttle, prompting unintended acceleration. While it is unknown whether

        Couls did in fact activate the heated hand grips prior to his collision, plaintiffs cite

        testimony from Couls’s widow and riding companions that he was not wearing “winter

        gloves” that day, had previously “bragged” about the heating feature, and was generally

        “not good in the cold.” J.A. 423–425, 516.



                                                     2
USCA4 Appeal: 21-2113       Doc: 53          Filed: 11/22/2022      Pg: 3 of 6




               Defendants—Triumph and the dealership that sold Couls the motorcycle—dispute

        that there was a defect and counter that other causes could account for his accident. They

        reference severe wind gusts of more than forty miles per hour, accounts that Couls did not

        accelerate but decelerated when he lost control, and the rumble strip onto which he rode.

        To the extent that Couls’s motorcycle had a defect, defendants argue that Couls caused it

        himself by previously dropping the motorcycle on its side and then replacing multiple parts.

               Two years after the accident, plaintiffs brought suit in the Northern District of West

        Virginia pursuant to diversity jurisdiction. To bolster their case that the alleged defect was

        present in Couls’s motorcycle and had caused the accident, they introduced human factors

        engineer Byron Bloch as an expert witness. Stressing a comment from an eyewitness that

        the front wheel had “started to wobble a little bit” when Couls lost control, Bloch concluded

        that the motorcycle had the alleged defect, and that the heated hand grips were on at the

        time of the accident. J.A. 480. Defendants filed a motion to exclude Bloch’s testimony and

        then another motion for summary judgment. The district court granted both motions,

        finding Bloch’s methodology to be unreliable and holding that plaintiffs—lacking that

        testimony—had not created a genuine dispute as to whether Couls’s motorcycle suffered

        from the alleged defect.

               Plaintiffs timely appealed.
                                                      II.

               It is the district court’s responsibility to “ensure that an expert’s opinion is based on

        scientific, technical, or other specialized knowledge and not on belief or speculation.”

        Sardis v. Overhead Door Corp., 10 F.4th 268, 281 (4th Cir. 2021) (internal quotation marks


                                                       3
USCA4 Appeal: 21-2113       Doc: 53         Filed: 11/22/2022      Pg: 4 of 6




        and emphasis omitted). This “gatekeeper function” serves to protect jurors from “being

        swayed by dubious scientific testimony.” Nease v. Ford Motor Co., 848 F.3d 219, 231

        (4th Cir. 2017) (internal quotation marks omitted). The district court must accordingly

        scrutinize each expert’s “principles and methodologies” for reliability. Daubert v. Merrell

        Dow Pharmaceuticals, Inc., 509 U.S. 579, 595 (1993). We review a district court’s

        application of Daubert for abuse of discretion. Nease, 848 F.3d at 228.

               Here, the district court found Bloch’s opinions to be insufficiently reliable to go

        before a jury. Bloch, while opining that Couls’s motorcycle had the asserted defect, did not

        conduct tests, make calculations, or replicate the accident. Instead, he relied chiefly on an

        eyewitness’s comment about the motorcycle’s front wheel “wobbling” when Couls had

        “both hands on the handlebars.” J.A. 907–08. From this, Bloch inferred that Couls had been

        applying his brakes to counter an unintended acceleration, which—given the later recall—

        Bloch attributed to defective and turned-on heated hand grips. To arrive at his assessment,

        Bloch added that he had “considered” a large number of documents: “[E]verything

        produced in the case,” as plaintiffs put it. Appellants Br. 29.

               Absent indicators of reliability, a district court is instructed to exclude expert

        testimony. See Daubert, 509 U.S. at 598. We are, moreover, to afford “great deference” to

        the district court’s determination. TFWS, Inc. v. Schaefer, 325 F.3d 234, 240 (4th Cir. 2003)

        (internal quotation marks omitted). The Supreme Court has listed a set of “guideposts” to

        inform the admissibility inquiry, including whether an expert’s method has been tested,

        subject to peer review, or assigned an error rate. Nease, 848 F.3d at 229 (discussing

        Daubert, 509 U.S. at 593–94). Here, Bloch’s thin support for his opinion does not compel

                                                      4
USCA4 Appeal: 21-2113       Doc: 53         Filed: 11/22/2022      Pg: 5 of 6




        reversal of the district court. Bloch supplied no test results of his own, peer-reviewed

        publications, potential rates of error, or other grounds with which to assess his opinion.

        Absent such “hallmarks of reliability,” expert testimony “can easily, but improperly,

        devolve into nothing more than proclaiming an opinion is true ‘because I say so.’” Sardis,

        10 F.4th at 292, 294 (quoting Small v. WellDyne Inc., 927 F.3d 169, 177 (4th Cir. 2019)).

               Plaintiffs counter that these shortcomings should be excused under Federal Rule of

        Evidence 703, which permits experts to rely on “facts or data” that they have “been made

        aware of or personally observed.” Fed. R. Evid. 703. But Rule 703 is beside the point. The

        problem with Bloch’s opinion is not the kinds of “facts or data” he relied upon. It is rather

        that he has not demonstrated a reliable method for how those facts or data can translate to

        his opinion that Couls’s motorcycle was defective. Even if Bloch’s testimony complied

        with Rule 703, the district court was still within its discretion to exclude it under Daubert,

        which requires “gatekeeping” for reliability. Sardis, 10 F.4th at 283.

               Plaintiffs also take issue with the fact that defendants’ experts did not refute Bloch’s

        methodology. Yet plaintiffs have not shown support for their premise that a district court

        must forfeit its gatekeeping role to the opposing party’s experts. To the contrary, district

        courts are asked to exclude improper expert testimony on their own volition, and their

        “discretion does not include the decision ‘to abandon the gatekeeping function.’” Nease,

        848 F.3d at 230 (quoting Kumho Tire Co. v. Carmichael, 526 U.S. 137, 158–59 (1999)

        (Scalia, J., concurring)).

               Finally, there is no merit to plaintiffs’ argument that the district court erred by not

        holding a Daubert hearing. Hearings are “not necessary in all cases, as the submissions of

                                                      5
USCA4 Appeal: 21-2113       Doc: 53          Filed: 11/22/2022      Pg: 6 of 6




        the parties may provide a sufficient basis to determine” whether testimony is admissible.

        United States v. Aman, 748 F. Supp. 2d 531, 534 (E.D. Va. 2010); see, e.g., United States

        v. Beasley, 495 F.3d 142, 150 (4th Cir. 2007) (“[W]e conclude that the district court did

        not abuse its discretion by not conducting a Daubert hearing in this case.”). In the present

        case, the district court reasonably exercised its discretion by electing to rule on the parties’

        briefs, Bloch’s report, Bloch’s deposition testimony, and his case file. Plaintiffs have not

        cited any controlling authority that suggests otherwise.

                                                       III.

               For the foregoing reasons, we hold that the district court did not abuse its discretion

        by excluding Bloch’s highly speculative opinion. We thus affirm the district court’s grant

        of summary judgment to defendants.

                                                                                          AFFIRMED




                                                       6